UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 27, 2014 ECO BUILDINGPRODUCTS,INC. (Exact name of registrant as specified in its charter) Colorado 000-53875 20-8677788 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 909 West Vista Way, Vista, CA 92083 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:760-732-5826 N/A (Former name of former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02. Unregistered Sales of Equity Securities. On January 27, 2014, Eco Building Products, Inc. (the “Company”) issued an aggregate of 11,000 shares of Series APreferred Stock, par value $0.001 per share, to Mr. Steve Conboy in consideration for services rendered to the Company, including for and as incentive to continue to assist and provide services to the Company. As a holder of outstanding shares ofSeries APreferred Stock, Mr. Conboy is entitled to one hundred thousand (100,000) votes for each share ofSeries APreferred Stock held on the record date for the determination of stockholders entitled to vote at each meeting of stockholders of the Company. The shares of preferred stock described above were not registered under the Securities Act of 1933 and are restricted securities.The shares were issued pursuant to the registration exemption afforded the Company under Section 4(2) of the Securities Act due to the fact that Mr. Conboy is the Chief Executive Officer and Sole Director of the Company.Mr. Conboy acquired these shares for his own accounts. The certificates representing these shares will bear a restricted legend providing that they cannot be sold except pursuant to an effective registration statement or an exemption from registration. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Articles of Amendment of Articles of Incorporation (incorporated by reference to Exhibit 3.1 in the Company’s Current Report on Form 8-K filed with the SEC on January 27, 2014). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECO BUILDING PRODUCTS, INC Date: February 11, 2014 By: /s/ Steve Conboy Steve Conboy Chief Executive Officer
